DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 50-54, 56, and 58-79 are rejected under 35 U.S.C. 103 as being unpatentable over Missioux (US3560302) in view of Haupt (WO2015097636) and Frazier (US3616059).
Regarding claim 50, Missioux (Fig 1-2, 5, 10 and 13-14) discloses a process for building tyres comprising:
positioning, in a shaping station, a toroidal forming drum within a carcass sleeve comprising at least one carcass ply associated with a pair of beads (Fig 2, C7 L34);
shaping the carcass sleeve toroidally by radial expansion of the forming drum forming an expanded forming drum (Fig 1, C7 L42-46);
and applying one or more tyre components (“peripheral elements”, unlabeled belt and tread above “casing” (C) in Fig 1 and 5) externally on the shaped carcass sleeve carried by the expanded forming drum (Fig 2, 5, C1 L24-32);
wherein at the end of the shaping of the carcass sleeve and during the application of said tyre components, entire axially inner surfaces of said beads are in axial abutment relation against respective axially outer circumferential portions of an abutment surface carried by the expanded forming drum (Fig 1),
said expanded forming drum having a toroidal shape corresponding to an inner shape of the shaped carcass sleeve (Fig 1);
and after positioning in the shaping station, the carcass sleeve is engaged by one or more gripping elements (“flanged collars” (22, A)) operating axially and/or radially inside the beads (Fig 1, 2).
	 While Missioux does not explicitly disclose that the forming drum carrying the shaped carcass sleeve is removed from the shaping station, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so as Haupt, which is within the tire manufacturing art, teaches that a forming drum carrying a carcass sleeve can be removed from a shaping station to move it to the next station of a tire manufacturing process (p.25 L13-23) for the predictable result of completing a tire manufacturing process ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007); see MPEP 2143). 
	While Missioux does not explicitly disclose that during shaping by radial expansion of the forming drum, the one or more gripping elements disengage the beads after a radially outer portion of the forming drum has abutted against the carcass sleeve., it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Frazier, which is within the tire manufacturing arts, teaches that during shaping by radial expansion of the forming drum, after tensioning the carcass during the initial radial expansion of the drum, the one or more gripping elements (“bead shoulder forming means”(65)) disengage the beads after a radially outer portion of the forming drum has abutted against the carcass sleeve (C1 L60-70, C7 L28-46) for the benefit of simplifying the operation (C2 L2-23, in that past arrangements required complex structural components for controlling tire bead locations for accurate tire bead assembly within the carcass material and free axial movement during toroidal configuration is part of the tire bead assembly;  by not requiring complex structural components to control the movement of the beads during toroidal configuration during tire bead assembly and instead allowing for free axial movements of the beads, the operation is simplified).
	Regarding claim 51, modified Missioux teaches all limitations of claim 50 as set forth above. Additionally, Missioux teaches that the shaping takes place due to a radial thrust action exerted by the radial extension of the forming drum directly against the carcass sleeve (C3 L10-17, Fig 1).
	Regarding claim 52, modified Missioux teaches all limitations of claim 51 as set forth above. Additionally, Missioux teaches that shaping takes place absent internal pressurization of the carcass sleeve (C3 L10-17 and there is no teaching of inflation of the skin (P) during shaping)
	Regarding claim 53, modified Missioux teaches all limitations of claim 52 as set forth above. Additionally, Missioux teaches that during shaping, radially inner parts of the carcass sleeve are in fluid communication with an external environment (Fig 1, in that the radially inner part of the bead would be exposed to the external environment).
	Regarding claim 54, modified Missioux teaches all limitations of claim 53 as set forth above. Additionally, Missioux teaches imposing a controlled tension to the carcass sleeve by the expanded forming drum at the end of the shaping (Fig 1) and causing the beads to act in axial thrust relation against the axially outer circumferential portions of the abutment surface due to said controlled tension (Fig 1).
	Regarding claim 56, modified Missioux teaches all limitations of claim 54 as set forth above. While Missioux does not explicitly disclose engaging the carcass sleeve prior to the shaping by radially expanding the one or more gripping elements wherein each is axially inside one of said beads, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Haupt, which is within the tire manufacturing art, teaches engaging the carcass sleeve prior to the shaping by radially expanding the one or more gripping elements for the benefit of securing the beads during shaping (p.24 L10-16) and having the gripping elements be axially inside one of said beads (Fig 3a) for the predictable benefit of more precisely controlling the axial movement  of the bead prior to axial abutment with the drum and ensuring no errors occur as a result of a misplaced carcass ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007); see MPEP 2143).
Regarding claim 58, modified Missioux teaches all limitations of claim 56 as set forth above. Additionally, Frazier teaches that before the shaping of the carcass sleeve is completed, the one or more gripping elements disengage the beads during the radial expansion of the forming drum (C7 L28-46).
	Regarding claim 59, modified Missioux teaches all limitations of claim 58 as set forth above. Additionally, Frazier teaches that during shaping, the one or more gripping elements are disengaged from the beads after said abutment surface has abutted against the carcass sleeve (C7 L28-46). 
	Regarding claim 60, modified Missioux teaches all limitations of claim 59 as set forth above. Additionally, Missioux teaches that before being placed within the carcass sleeve, the forming drum is arranged in a first radially contracted operating condition (Fig 2).
	Regarding claim 61, modified Missioux teaches all limitations of claim 60 as set forth above. Additionally, Missioux teaches that during the shaping of the carcass sleeve, translating circumferentially consecutive sectors of said forming drum radially between the first radially contracted operating condition wherein said sectors are approached with respect to a geometric rotation axis of the forming drum (Fig 10, 14), and a second radially expanded operating condition wherein the sectors are radially distanced from said geometric rotation axis to define said abutment surface (Fig 10, 13).
	Regarding claim 62, modified Missioux teaches all limitations of claim 61 as set forth above. Additionally, Missioux teaches that shaping takes place by the radial moving away of the sectors of the forming drum up to said second operating condition (Fig 1, 10).
	Regarding claim 63, modified Missioux teaches all limitations of claim 62 as set forth above. Additionally, Missioux teaches that said axially outer circumferential portions are on circumferentially consecutive sectors of the forming drum (Fig 13, 14).
	Regarding claim 64, modified Missioux teaches all limitations of claim 63 as set forth above. Additionally, Missioux teaches that each of said sectors has, in radially outer position, a cross section profile extending according to said abutment surface from one to the other of said axially outer circumferential portions (Fig 1)
	Regarding claim 65, modified Missioux teaches all limitations of claim 64 as set forth above. Additionally, Missioux teaches that the apparatus is capable of axial movement of the beads both towards and away from each other (Fig 1, 2). It would be obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to move the beads axially away from each other prior to the abutment surface abutting against the carcass sleeve for the predictable result of tensioning the carcass and securing it in place during the shaping operation, preventing the chance of  misalignment of the carcass during operation and introducing defects into the tire ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007); see MPEP 2143).
	Regarding claim 66, modified Missioux teaches all limitations of claim 65 as set forth above. Additionally, Missioux teaches that the abutment surface is at least partly defined by a stratiform coating applied on the forming drum (“skin” (P)).
	Regarding claim 67, modified Missioux teaches all limitations of claim 66 as set forth above. Additionally, Missioux teaches that the stratiform coating comprises an elastic membrane (“skin” (P), C5 L72-C6 L2).
	Regarding claim 68, modified Missioux teaches all limitations of claim 67 as set forth above. Additionally, Missioux teaches that during the radial expansion of the forming drum, said stratiform coating expands in sliding contact relation against the sectors (Fig 1, 2).
	Regarding claim 69, modified Missioux teaches all limitations of claim 68 as set forth above. Additionally, Missioux teaches that during the radial expansion of the forming drum, said stratiform coating expands in substantially static contact relation against the radially inner surface of the carcass sleeve (Fig 1, 2).
	Regarding claim 70, modified Missioux teaches all limitations of claim 69 as set forth above. Additionally, Missioux teaches that during the radial expansion of the forming drum, said stratiform coating expands in substantial absence of sliding with respect to the radially inner surface of the carcass sleeve (Fig 1, 2).
	Regarding claim 71, modified Missioux teaches all limitations of claim 70 as set forth above. Additionally, because of the toroidal shape of the drum itself (Fig 1) would lead to a coupling of the carcass from the midpoint to the ends of the drum upon radial expansion, Missioux teaches that during the radial expansion of the forming drum, the abutment surface abuts against the carcass sleeve progressively towards the beads (Fig 1, 2).
	Regarding claim 72, modified Missioux teaches all limitations of claim 71 as set forth above. Additionally, because of the toroidal shape of the drum itself during expansion (Fig 1) would lead to the beads approaching the abutment surface (Fig 1, 2), Missioux teaches that during the radial expansion of the forming drum, a progressive axial approach of the beads towards the abutment surface is carried out as a result of tensions transmitted through the carcass sleeve (Fig 1, 2).
	Regarding claim 73, modified Missioux teaches all limitations of claim 72 as set forth above. Additionally, Missioux teaches that prior to the shaping, the carcass sleeve is axially centered with respect to the forming drum (Fig 2).
	Regarding claim 74, modified Missioux teaches all limitations of claim 73 as set forth above. Additionally, Missioux teaches that prior to the shaping by the axial movement of the one or more gripping elements, the carcass sleeve is axially centered with respect to the forming drum (Fig 2).
	Regarding claim 75, modified Missioux teaches all limitations of claim 74 as set forth above. Additionally, Missioux teaches that before positioning, the carcass sleeve is made in at least one building location and subsequently transferred to said shaping station (C7 L63-68).
	Regarding claim 76, modified Missioux teaches all limitations of claim 75 as set forth above. While Missioux does not explicitly teach how the carcass is arranged around the forming drum arranged in the shaping station during positioning, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority to arrange the carcass by an relative axial translation between the carcass sleeve and the forming drum, as Haupt, which is within the tire manufacturing arts, teaches that during positioning, the carcass sleeve is arranged around the forming drum arranged in the shaping station by a relative axial translation between the carcass sleeve and the forming drum (p.23 L10-24) for the predictable result of positioning the carcass properly on the forming drum (see MPEP 2143).
	Regarding claim 77, modified Missioux teaches all limitations of claim 76 as set forth above. While Missioux does not explicitly teach that before applying, the expanded forming drum is transferred to deposition devices to build, externally on the carcass sleeve, the one or more tyre components, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Haupt teaches that before applying, the expanded forming drum is transferred to deposition devices to build, externally on the carcass sleeve, the one or more tyre components (p.25 L22-23) for the predictable result of completing manufacture of the tire ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007); see MPEP 2143).
	Regarding claim 78, modified Missioux teaches all limitations of claim 77 as set forth above. Additionally, Haupt teaches that the one or more tyre components is made by wrapping at least one elongated continuous element according to circumferential turns axially side by side around a radially outer surface of the carcass sleeve coupled to the expanded forming drum (p.25 L25-31).
	Regarding claim 79, modified Missioux teaches all limitations of claim 78 as set forth above. While Missioux “outer peripherals” do not explicitly disclose the application of a sidewall and the “outer peripherals” shown in Fig. 5 are that of a reinforcing bands and/or a tread, it would have been obvious to one of ordinary skill in the art for the one or more tyre components to comprise at least one sidewall portion with a radially inner apex joining with one of said beads, as A) Missioux teaches the application of peripherals to the expanded carcass and does not limit the peripherals to just that of reinforcing bands/tread (C1 L24-32) and B) Haupt teaches a method as to how a tread can be applied to a carcass on an expanded drum (p.27 L9-16) and also teaches that sidewalls can be applied to the carcass similarly to how a tread is applied (p.27 L20-23).

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.
Applicant argued that Missioux does not disclose the process of applying tire components to the shaped carcass sleeve, in particular Fig 5. Examiner disagrees, noting that Missioux does show the application of tyre components: not as the casing (C), but as the unlabeled reinforcing bands/tread (“peripheral elements”) found on top of casing (C) in Fig 5 (C1 L23-27), which are received onto the casing when the drum is expanded (“give the expansible casing a form strictly and geometrically defined”, C1 L28-32). As such, Fig 5 is showing the tyre after the drum has been expanded, the peripheral elements in the form of reinforcing bands/treads attached to the casing, and then as the drum is contracted (C6 L74-C7 L2).
Applicant argued that the benefit of simplifying the operation of Frazier is not applicable to the gripping elements of Frazier. Examiner disagrees, as Frazier explicitly states that one of the benefits of providing free axial movement of the beads while the carcass is being shaped into a toroidal configuration is to simplify the operation (C2 L17-23), noting that in previous known arrangements, complex structural components were used for controlling the tire bead positions to accurately assemble the tire beads in the tire carcass material (C2 L2-9) and that the providing for the free relative axial movement during toroidal configuration is part of accurate assembling the tire beads (C2 L10-16). As complex structural components are no longer required to control the axial placement of the tire beads during toroidal configuration, their absence simplifies the operation of the machine. The benefit of free axial movement is not disclosed for the initial placing of the beads, as they are restricted from free axial movement by a “bead shoulder forming means” (65), but for after the “tire carcass material” (178) has been turned-up around the beads and then the “bead shoulder forming means” (65) retracts radially while the “intermediate assembly” (15) expands radially so that free axial movement of the beads occurs (C1 L60-70, C7 L31-46, Fig 12-16).
Applicant argued that Frazier does not relate to Missioux in that Frazier does not have the step of disengagement of a gripping element nor if it did, how it would be combined with Missioux. Examiner disagrees, as the gripping elements of Frazier would be the “bead shoulder forming means” (65), which disengages the bead during toroidal configuration after tensioning the carcass (C7 L37-45). Examiner also notes that Frazier is not being relied upon for the structure of its gripping element but for the timing at which the gripping element allows for free axial movement, which is during the expansion of the drum into a toroidal configuration (Fig 14-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749